DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains (1) multiple paragraphs separated by semicolons, and (2) it uses language which can be implied “The present disclosure relates to”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 7, 10, 17 and 19 are objected to because of the following informalities:  
In both claims 7 and 17, Examiner suggests correcting “cropping a series of high-resolution 3D sub-image based on their corresponding crop box” to read as “cropping a series of high-resolution 3D sub-images based on their corresponding crop box”. Appropriate correction is required.
In claims 10 and 19, Examiner suggests correcting each instance of “the segmented high-resolution 3D image” to read as “the segmented high-resolution 3D sub-image” consistent with the language of claims 1 and 11.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12-13 and 15-19 recite “The apparatus…according to claim 1”, and claim 14 recites “The apparatus…according to claim 3”, but claims 1 and 3 are each directed to a computer-implemented method. Therefore, there is insufficient antecedent basis for “The apparatus” in each of these claims. For purposes of examination, claims 12-13 and 15-19 have been interpreted to be dependent from apparatus claim 11, and claim 14 has been interpreted to be dependent from apparatus claim 13, based on the one-to-one correspondence between features recited in dependent claims 2-8 and 10 and claims 12-19. Appropriate clarification and correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-7, 11, 13, 15-17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. PG Pub. 2019/0209116 A1 (hereinafter “Sjöstrand”).
Regarding claim 1, Sjöstrand discloses a computer-implemented method for automatic muscle segmentation using one or more processors, the method comprising (Sjöstrand, Fig. 1, ¶0176, 0415-0417): 
receiving a high-resolution three-dimensional (3D) image obtained by a magnetic resonance imaging (MRI) system; splitting the high-resolution 3D image into high-resolution 3D sub-images (¶0167 0214, 0218; “a CNN module may receive as input a 3D image of a subject (e.g., a CT image; e.g., an MRI)” wherein “CT images with resolutions ranging from 1.0 to 2.2 mm in x and y directions and between 1.0 and 5.0 mm in a z (slice) direction may be used.” 3D slice images are read here as corresponding to the claimed “sub-images”); 
acquiring low-resolution 3D sub-images of the high-resolution 3D sub-images (¶0235; “the preprocessed CT image input to the Localization CNN is a resized version of the original CT image”); 
determining a boundary box within each corresponding low-resolution 3D sub-image, wherein the boundary box encloses at least one target muscle in the low-resolution 3D image (¶0233-0235; “A bounding box that identifies an initial VOI may be determined from the first segmentation mask set as a smallest box (e.g., rectangular volume) that comprises all voxels labeled as belonging to categories (i)-(iii). Coordinates identifying the bounding box (e.g., coordinates of opposite corners of a rectangular volume corresponding to the bounding box) are determined and output as crop endpoints.”); 
determining a crop box for each boundary box, wherein the crop box is the boundary box increased by a ratio along each dimension; cropping each high-resolution 3D sub-image based on its corresponding crop box (¶0198, 0224, 0235; “To create the bounding box after the localization network, the method finds the corners of the first segmentation and draws a square around it with a margin. The input images to the localization network are small because they have been downsampled to a lower resolution, whereas the segmentation process a cropped version of the CT image in the original resolution.”); 
segmenting at least one muscle from the cropped box high-resolution 3D sub-image (¶0237; “a second machine learning module, also referred to as a base Single Segmentation Machine 1208 (SingleSegMachine (base) in FIG. 12) performs a high-resolution segmentation of a CT image to identify a prostate volume corresponding to a prostate of the subject, along with additional tissue volumes corresponding to specific tissue regions, such as left and right gluteal muscles…”).

Regarding claim 3, claim 1 is incorporated, and Sjöstrand further discloses wherein determining the boundary box comprises: using a trained detection-based neural network, wherein the neural network is trained to detect muscles in the low-resolution 3D sub-image and generate the boundary box based on pixel-wise prediction maps (Sjöstrand, ¶0233-0235; “A bounding box that identifies an initial VOI may be determined from the first segmentation mask set as a smallest box (e.g., rectangular volume) that comprises all voxels labeled as belonging to categories (i)-(iii). Coordinates identifying the bounding box (e.g., coordinates of opposite corners of a rectangular volume corresponding to the bounding box) are determined and output as crop endpoints.”).

Regarding claim 5, claim 1 is incorporated, and Sjostrand further discloses herein determining the crop box comprises: enlarging the boundary box by a ratio randomly chosen from a range along each dimension (¶0198, 0224, 0235; “To create the bounding box after the localization network, the method finds the corners of the first segmentation and draws a square around it with a margin. The input images to the localization network are small because they have been downsampled to a lower resolution, whereas the segmentation process a cropped version of the CT image in the original resolution.”).

Regarding claim 6, claim 1 is incorporated, and Sjostrand further discloses wherein segmenting at least one muscle from the cropped box high-resolution 3D sub-image comprises: using a trained convolutional neural network, wherein the convolutional neural network is trained to segment individual muscles in the high-resolution 3D sub-image (¶0237; “a second machine learning module, also referred to as a base Single Segmentation Machine 1208 (SingleSegMachine (base) in FIG. 12) performs a high-resolution segmentation of a CT image to identify a prostate volume corresponding to a prostate of the subject, along with additional tissue volumes corresponding to specific tissue regions, such as left and right gluteal muscles…”).

Regarding claim 7, claim 6 is incorporated, and Sjöstrand further dislcoses wherein segmenting at least one muscle from the cropped box high-resolution 3D sub- image further comprises: an averaging method that improves the segmentation accuracy and contour smoothness comprising: cropping a series of high-resolution 3D sub-image based on their corresponding crop box; segmenting at least one muscle from the series of cropped box high-resolution 3D sub-images; and averaging the segmented series of cropped box high-resolution 3D sub-images after replacing the un-segmented high-resolution 3D sub-images as a final label map (¶0240-0247; “when the Segmentation CNN produces auxiliary prediction map, likelihood values for each category as included in the second raw prediction map and each auxiliary probability map are averaged together, such that for a particular voxel, a single likelihood value for each category is determined.” The auxiliary prediction maps (“segmented series”) are averaged for a final fine segmentation mask output.).

Claim 11 recites an apparatus having features corresponding to the elements recited in method claim 1. Therefore, the recited elements of Claim 11 are mapped to the Sjöstrand reference in the same manner as the corresponding elements in Claim 1, and Sjöstrand further discloses one or more processors, a display, and a non-transitory computer-readable memory storing instructions (¶0415-0417).

Claim 13 recites an apparatus having features corresponding to the elements recited in method claim 3. Therefore, the recited elements of Claim 13 are mapped to the Sjöstrand reference in the same manner as the corresponding elements in Claim 3.

Claim 15 recites an apparatus having features corresponding to the elements recited in method claim 5. Therefore, the recited elements of Claim 15 are mapped to the Sjöstrand reference in the same manner as the corresponding elements in Claim 5.

Claim 16 recites an apparatus having features corresponding to the elements recited in method claim 6. Therefore, the recited elements of Claim 16 are mapped to the Sjöstrand reference in the same manner as the corresponding elements in Claim 6.

Claim 17 recites an apparatus having features corresponding to the elements recited in method claim 7. Therefore, the recited elements of Claim 17 are mapped to the Sjöstrand reference in the same manner as the corresponding elements in Claim 7.

Claim 20 recites a non-transitory computer-readable medium having features corresponding to the elements recited in method claim 1. Therefore, the recited elements of Claim 20 are mapped to the Sjöstrand reference in the same manner as the corresponding elements in Claim 1, and Sjöstrand further discloses a non-transitory computer-readable storage medium storing instructions (¶0415-0417).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sjostrand, as applied to claims 1 and 11 above, in view of “Principles and methods for automatic and semi‑automatic tissue segmentation in MRI data” (hereinafter “Wang”, 2016).
Regarding claim 2, claim 1 is incorporated and Sjöstrand does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Wang does as follows. 
Wang teaches obtaining the high-resolution 3D image by using a two-dimensional (2D) multi-slice sequence MRI scan; and correcting image inhomogeneity due to radiofrequency field variations (Wang, p.96-97; “Low spatial resolution will increase the partial volume effect, where more than one tissue type contributes to the signal of one voxel. The consequence is that the contrast is reduced and a less prominent boundary between tissues can be observed. This problem becomes more critical for largely anisotropic voxel where, e.g., a high in-plane resolution is used with a large slice thickness. This is often the case in 2D multi-slice measurements, where up to a 1-mm in-plane resolution is acquired with typical slice thicknesses of 3–5 mm.” Wang further discloses that “Many properties of the MRI scanner could induce the intensity inhomogeneity; for instance, an inhomogeneous static field, bandwidth filtering of the data and inhomogeneous radio frequency (RF) transmission and reception”, and that these inhomogeneities may be corrected through histogram- or segmentation-based approaches.).
Wang is considered analogous art because it pertains to medical image segmentation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 3D image acquisition taught by Sjöstrand to include acquiring a 2D multi-slice MRI scan and correcting the scan for RF-based inhomogeneities, as taught by Wang, to prepare the images for subsequent segmentation tasks and thereby improve the accuracy of the segmentation results (Wang, p.96-97). 

Claim 12 recites an apparatus having features corresponding to the elements recited in method claim 2. Therefore, the recited elements of Claim 12 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 2. Additionally, the rationale and motivation to combine the Sjöstrand and Wang references presented in the rejection of claim 2 apply to this claim.

Claims 4, 8, 10, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sjöstrand, as applied to claims 1 and 11 above, in view of “The Generalized Log-Ratio Transformation: Learning Shape and Adjacency Priors for Simultaneous Thigh Muscle Segmentation” (hereinafter “Andrews”, 2015).
Regarding claim 4, claim 3 is incorporated, and Sjöstrand does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Andrews does as follows. 
Andrews teaches obtaining grouped muscles by grouping a plurality of adjacent muscles; and optimizing the detection-based neural network by training the neural network to detect grouped muscles together (Andrews, p.1774-1775; “We introduce a technique for presegmenting images into bone, fat, and muscle classes, with all knee extensor and flexor muscles combined under one label… Information from the shape model, the presegmentation, and the boundary likelihoods are incorporated into a strictly convex energy functional that is globally minimized using a primal-dual technique to produce a probabilistic segmentation.”).
Andrews is considered analogous art because it pertains to muscle segmentation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 3D image segmentation method taught by Sjöstrand to include training the segmentation neural network to detect grouped muscles together, as taught by Andrews, in order to improve the segmentation accuracy of muscles that are usually more difficult to detect (Andrews, p.1784, Conclusion).

Regarding claim 8, claim 1 is incorporated, and Sjöstrand does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Andrews does as follows. 
Andrews teaches wherein the method further comprises after segmenting at least one muscle from the cropped box high-resolution 3D sub-image: segmenting at least one small muscle based on the segmentation of at least one neighboring large muscle, wherein the small and large muscles are target muscles enclosed in the boundary box (Andrews, Fig. 2, p.1775-1776, Section II.A.-II.B.; “The smaller the boundary shared by a pair of labels, the greater the distance between them will be under the GLR transformation, discouraging transitions between them in the segmentation (Fig. 2).” Segmentation of small/thin structures is ensured by accounting for boundary information between them.).
Andrews is considered analogous art because it pertains to muscle segmentation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 3D image segmentation method taught by Sjöstrand to include segmenting a small muscle based on the segmentation of a large muscle, as taught by Andrews, in order to improve the segmentation accuracy of smaller muscles that are usually more difficult to detect (Andrews, p.1784, Conclusion).

Regarding claim 10, claim 1 is incorporated, and Sjöstrand further teaches displaying the segmented high-resolution 3D image (Sjöstrand, ¶0215; “Once Segmentation Service 1104 has performed image segmentation to identify a prostate volume and any additional tissue volumes in a particular CT image, as described herein, Segmentation Service 1104 provides segmentation output data that identifies the prostate volume within the particular CT image for storage and/or further processing (e.g., display in a GUI…”). 
Sjöstrand does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Andrews does as follows. 
Andrews teaches determining quantitative metrics of muscle volume based on the segmented high-resolution 3D image (Andrews, p.1774; “Magnetic resonance imaging (MRI) can be used to generate volumetric images, from which muscle can be distinguished from the surrounding regions and volume and shape properties of individual muscles can be estimated”).
Andrews is considered analogous art because it pertains to muscle segmentation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 3D image segmentation method taught by Sjöstrand to include estimating volume properties of the segmented muscles, as taught by Andrews, in order to provide important diagnostic information relevant to muscle function (Andrews, Introduction).

Claim 14 recites an apparatus having features corresponding to the elements recited in method claim 4. Therefore, the recited elements of Claim 14 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 4. Additionally, the rationale and motivation to combine the Sjöstrand and Andrews references presented in the rejection of claim 4 apply to this claim.

Claim 18 recites an apparatus having features corresponding to the elements recited in method claim 8. Therefore, the recited elements of Claim 18 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 8. Additionally, the rationale and motivation to combine the Sjöstrand and Andrews references presented in the rejection of claim 8 apply to this claim.

Claim 19 recites an apparatus having features corresponding to the elements recited in method claim 10. Therefore, the recited elements of Claim 19 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 10. Additionally, the rationale and motivation to combine the Sjöstrand and Andrews references presented in the rejection of claim 10 apply to this claim.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  While Sjöstrand, Wang, and Andrews each separately disclose processing 3D images comprising multiple slices, none of the references expressly teaches splitting the 3D image “based on superior-inferior coordinates and estimated ratios of sub-anatomical lengths the high-resolution 3D image is split into.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art made of record pertains generally to muscle segmentation in medical images.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMAH A BEG whose telephone number is (571)270-7912. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMAH A BEG/           Primary Examiner, Art Unit 2668